DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 11/19/2020.  Claims 2-21 are pending in this Office Action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
 	Double Patenting rejection has been withdrawn in response to the terminal disclaimer filed on 11/19/2020 and approved by the office on 11/24/2020.
Response to Arguments
 	Applicants' arguments filed 11/19/20 with respect to claims rejection under 35 USC 103 have been considered and are not persuasive. The examiner respectfully traverses applicants’ arguments.
	Applicants argue: “It seems that Barry discloses a Quantity button may be used to increment or decrement the quantity. However, this does not teach or suggest “in response to detecting the cursor hovering over the given row, render a drop-down menu with different size options for an order” as recited in claim 2. In fact, Barry simply does not mention hovering.”(Applicants’ arguments at page 7)
 	The examiner respectfully disagrees. Barry par [0055], teaches price and quantity dropdown menu. Barry in par [0043] teaches that use may hover pointing device over a highlighted cell to show further information. Barry in par [0044]-[0045] further teaches using right click. Since Barry teaches or suggests hovering the pointing 
 	Applicants argue: “As seen above, Benko enters the hover state so that a “user can preview where the multi-touch input will occur before committing the input.” However, this is not one in the same as “change a status indicator stored in the memory device to indicate that a cursor is about to hover over a given row of the plurality of rows.”(Applicants’ arguments at page 8)
 	The examiner respectfully disagrees because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d　413, 208 USPQ　871 (CCPA 1981); In re Merck & Co., 800 F.2d　1091, 231 USPQ　375 (Fed. Cir. 1986). The examiner relies on Barry to disclose the plurality of rows and Benko to disclose the feature of “detect actuation of a first input; in response to detecting actuation of the first input, change a status indicator stored in the memory device to indicate the cursor about to hover” (non-final office action at page 5). Barry in view of Benko therefore teaches or suggests the claim limitation of “change a status indicator stored in the memory device to indicate that a cursor is about to hover over a given row of the plurality of rows” as recited in claim 2.
 	Applicants argue: “The Office Action also alleges that it would have been obvious to combine the teachings of Barry and Benko, and Kemp; however, this position is not based on what one of ordinary skill would have gleaned from the prior art; rather, this is 
 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As indicates in the above responses, Barry teaches or suggests hovering the pointing device to perform input. Barry Fig.9-11 and par [0048] teaches plurality of rows. Barry par [0055] teaches or suggests the user hovering the pointing device in order to render the drop-down menu and therefore Barry teaches or suggests the claim feature of “detect a movement of the cursor over the given row; in response to detecting the cursor hovering over the given row, render a drop down menu with different size options for an order associated with the given row on which the cursor hovers”. Benko in par [0053] teaches or suggests the claim feature of “detect actuation of a first input; in response to detecting actuation of the first input, change a status indicator stored in the memory device to indicate the cursor about to hover”. Barry in view of Benko therefore teaches or suggests the claim limitation of “change a status indicator stored in the memory device to indicate that a cursor is about to hover over a given row of the plurality of rows” as recited in claim 2. The motivation to combine is expressly suggested by Benko in par [0053] to “suppress accidental touches”.

 	For at least the foregoing reasons, the examiner maintains prior art rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barry .(US Patent Application Publication 2014/0372343 A1, hereinafter “Barry” ) , further in view of Benko et al.(US Patent Application Publication 2011/0227947 A1, hereinafter “Benko”) and further in view of Kemp, II et al.(US Patent Application Publication 2002/0059129 A1, hereinafter “Kemp”)

As to claim 2, Barry teaches an apparatus comprising: a display screen; a network interface; a memory device; at least one processor to: 
render on the display screen a graphical user interface having a plurality of rows, each row having a size field; (Barry Fig.9 -11 and par [0048] teaches an order book with plurality of working and filled ordered)

detect a movement of the cursor over the given row; in response to detecting the cursor hovering over the given row, render a drop down menu with different size options for an order associated with the given row on which the cursor hovers; (Barry Fig.12 and par [0055] teaches price and quantity dropdown menu)
Barry teaches plurality of rows but fails to expressly teach detect actuation of a first input; in response to detecting actuation of the first input, change a status indicator stored in the memory device to indicate that a cursor is about to hover over a given row of the plurality of rows; 
 	However Benko teaches detect actuation of a first input; in response to detecting actuation of the first input, change a status indicator stored in the memory device to indicate that a cursor is about to hover over a given row of the plurality of rows. (Benko par [0053] teaches in explicit mode, touch points are not activate by default, but require a predefined such as a key press in order to be activated)
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Barry and Benko to achieve the claimed invention. One would have been motivated to make such combination to suppress accidental touches. (Benko par [0053])
detect a selection of a size option in the drop down menu; and in response to the selection of the size option, transmit, via the network interface, an order corresponding to the selected size option.
However, Kemp teaches detect a selection of a size option in the drop down menu; and in response to the selection of the size option, transmit, via the network interface, an order corresponding to the selected size option. (Kemp par [0050] a left clock on the 18 in the bidQ column 2101 will send an order to market to sell 17 lots (quantity# chosen on the quantity pulldown menu cell 1204) of the commodity at a price of 89)
 Accordingly, it would It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Berry, Benko and Kemp to reduce the time it takes to place a trade.(Kemp par [0010])
 	As to claim 3, Barry, Benko and Kemp teach the apparatus of claim 2, further comprising a keyboard, wherein the first input is an actuation of a key on the keyboard. . (Benko par [0053] teaches key press) 	As to claim 4, Barry, Benko and Kemp teach the apparatus of claim 2, wherein the different size options include a bid size, a buy size, a sell size, and an offer size.(See Kemp Fig.4 teaches bid and ask size.  Others size options are well known in the art)As to claim 5, Barry, Benko and Kemp teach the apparatus of claim 2, wherein the at least one processor is further configured to superimpose the drop down menu over the size field. (Barry Fig.12) 	As to claim 6, Barry, Benko and Kemp teach apparatus of claim 2, wherein the at least one processor is further configured to render the different size options in increments of fifty. (Barry Fig.12 teaches different increment values. The examiner interprets the increment value of 50 among others values such as highest and lowest range are simply design choice) 	As to claim 7, Barry, Benko and Kemp teach apparatus of claim 2, wherein the at least one processor is further configured to render fifty as a lowest available size option of the different size options. (Barry Fig.12 teaches different increment values. The examiner interprets the increment value of 50 among others values such as highest and lowest range are simply design choice) 	As to claim 8, Barry, Benko and Kemp teach the apparatus of claim 2, wherein the at least one processor is further configured to render two hundred and fifty as a highest available size option of the different size options. (Barry Fig.12 teaches different increment values. The examiner interprets the increment value of 50 among others values such as highest and lowest range are simply design choice) 	As to claim 9, Barry, Benko and Kemp teach the apparatus of claim 2, wherein the at least one processor is further configured to detect multiple selections of the size option in the drop down menu; and transmit, via the network interface, orders corresponding to the multiple selections. (Barry Fig.12 and par [0055] teaches price increment and quantity increment)
Claims 10-17 merely recite a method to be performed by the apparatus of claims 2-9 respectively. Accordingly, Barry, Benko and Kemp teach every limitation of claims 10-17 as indicates in the above rejection of claims 2-9 respectively.
Claims 18-20 and 21 merely recite a non-transitory computer readable medium with instructions to be executed by the processor of the apparatus of claims 2-4 and 9 respectively. Accordingly, Barry, Benko and Kemp teach every limitation of claims 18-20 and 21 as indicates in the above rejection of claims 2-4 and 9 respectively.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIEN L DUONG/Primary Examiner, Art Unit 2175